DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed February 12, 2021.
	Claims 1-13 and 18-24 are pending.  Claims 14-17 are canceled.  Claims 1, 18 and 21 are amended.  Claims 1, 18 and 21 are independent.
Continued Examination Under 37 CFR 1.114 After Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 12, 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 12-13 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sharon et al. (U.S. 2014/0204671; hereinafter “Sharon”) in view of Sridharan et al. (U.S. 2013/0094286; hereinafter “Sridharan”).
	Regarding independent claim 1, Sharon teaches a system (Fig. 1) comprising:
	a memory device (Fig. 1: 106); and
	a processing device (Fig. 1: 108), operatively coupled with the memory device (Fig. 1: 106), to:
	determine a plurality of difference error counts (Diff-EC) that are indicative of relative widths of valleys (“comparison of counts of multiple error types,” see page 1, par. 0012), wherein each of the valleys is located between a respective pair of program distributions of a memory cell of the memory device (see Figure 1 where a valley is located between 192 and 193, and also Figure 2 where the valleys are located between states Er, A, B, C, D, E, F and G); and
	perform a program targeting operating on the memory cell to calibrate one or more program verify (PV) targets associated with the programming distributions (an initial programming is performed to generates multiple states such as the one shown in Figures 1-2, see page 2, par. 0021 and page 3, par. 0028, and then a data read operation is performed to update read voltages, see page 1, par. 0012, and the updated voltages are associated with the programming distributions as shown in Figure 2), wherein to perform the program targeting operation, the processing device is to:
	select a rule from a set of rules (“when the second count exceeds the first count” and “when the first count exceeds the second count,” see page 3, par. 0025) based on the plurality of difference error counts (first count of errors having a first error type and a second count of errors having a second error type, see page 1, par. 0012), wherein the set of rules corresponds to an adjusting of a PV target of a programming distribution adjacent to an initial programming distribution (increasing or lowering the read voltage of, for example: the read voltage between the distribution B and C which are adjacent to distribution A and Er as shown in Figure 2, see also page 3, par. 0025); and
	adjust, based on the selected rule, the one or more program verify (PV) targets of a plurality of PV targets associated with the programming distributions (Figs. 4-5 steps 406 and 510, 514 respectively).
	Sharon is silent with respect to wherein the one or more PV targets correspond to one or more respective voltage values for programming memory cells of the memory device.  However, the voltage values for programming memory cells can be also adjusted based on difference error counts and is obvious as follow:
	Similar to Sharon, Sridharan teaches a system (Fig. 9) comprising a memory device (Fig. 9: memory cell array) and a processing device (Fig. 9: 920), operatively coupled with the memory device (Fig. 9: memory cell array), to perform a program targeting operation on the memory cell (see page 1, par. 0018, Fig. 6: step 610, see also page 2, par. 0027) to calibrate one or more program verify (PV) targets associated with the programming distributions (see page 1, par. 0001-0002).
	Furthermore, Sridharan teaches the processing device (Fig. 9: 920) is to adjust the one or more program verify (PV) targets of a plurality of PV targets associated with the programing distribution, wherein the one or more PV targets correspond to one or more respective voltage values for programming memory cells of the memory device (“mutual information based methods to adjust read reference and/or programming voltages,” also labeled as si, see page 2, par. 0027.  Mutual information comprises error counts to estimate p(y|x), see page 3, par. 0037.  Further, based on the selection between step 640 and 660 shown in Figure 6, an optimal value of the voltage to program the memory cells can be calculated, see also page 5, par. 0052).
Since Sridharan and Sharon are from the same field of endeavor, the teachings described by Sridharan would have been recognized in the pertinent art of Sharon.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Sridharan with the teachings of Sharon for the purpose of decrease errors in data, see Sridharan’s page 1, par. 0017.
Regarding claim 2, Sharon in combination with Sridharan teaches the limitations with respect to claim 1.
Furthermore, Sharon teaches wherein the initial programming distribution corresponds to one of the programming distributions of the memory cell having a lowest PV target (Fig. 2 shows a graph having a voltage threshold axis where the read voltages located between states Er and A are lower than the read voltage voltages between states B and C).
Regarding claim 3, Sharon in combination with Sridharan teaches the limitations with respect to claim 1.
Furthermore, Sharon teaches wherein the set of rules further corresponds to an adjusting of a PV target of a programming distribution corresponding to a highest PV target (increasing or lowering the read voltage of for example the read voltage between the distribution B and C which is higher than the read voltage located between states Er and A as shown in Figure 2, see also page 3, par. 0025).
Regarding claim 12, Sharon in combination with Sridharan teaches the limitations with respect to claim 1.
Furthermore, Sharon teaches wherein to adjust, based on the selected rule, the one or more program verify (PV) targets of the plurality of PV targets associated with the programming distributions the processing device is further to adjust at least the PV target of the programming distribution adjacent to the initial programming distribution (increasing or lowering the read voltage of for example the read voltage between the distribution B and C which are adjacent to distribution A and Er as shown in Figure 2, see also page 3, par. 0025).
Regarding claim 13, Sharon in combination with Sridharan teaches the limitations with respect to claim 1.
Furthermore, Sharon teaches wherein the processing device is further to perform the program targeting operation responsive to a satisfaction of one or more conditions (“when the second count exceeds the first count,” “when the first count of errors exceeds the second count” when one of these condition is satisfied the operation to adjust the program verify target is performed, see page 3, par. 0025).
Regarding independent claim 18, Sharon teaches a method (Figs. 4-5) comprising:
determining, by a processing device (Fig. 1: 108), a plurality of difference error counts (Diff-EC) that are indicative of relative widths of valleys (update read voltages based on comparisons of counts of multiple error types, see page 1, par. 0012), wherein each of the valleys is located between a respective pair of programming distributions of a memory cell of a memory device (see Figure 1 where a valley is located between 192 and 193, and also Figure 2 where the valleys are located between states Er, A, B, C, D, E, F and G); and
performing a program targeting operation on the memory cell to calibrate one or more program verify (PV) targets associated with the programming distributions (an initial programming is performed to generates multiple states such as the one shown in Figures 1-2, see page 2, par. 0021 and page 3, par. 0028, and then a data read operation is performed to update read voltages, see page 1, par. 0012), wherein performing the program targeting operation comprises:
selecting a rule from a set of rules (“when the second count exceeds the first count” and “when the first count exceeds the second count,” see page 3, par. 0025) based on the plurality of difference error counts (first count of errors having a first error type and a second count of errors having a second error type, see page 1, par. 0012), wherein the set of rules corresponds to an adjusting of a PV target of a programming distribution adjacent to an initial programming distribution (increasing or lowering the read voltage of for example the read voltage between the distribution B and C which are adjacent to distribution A and Er as shown in Figure 2, see also page 3, par. 0025); and
adjusting, based on the selected rule, the one or more program verify (PV) targets of a plurality of PV targets associated with the programming distributions (Figs. 4-5 steps 406 and 510, 514 respectively).
Sharon is silent with respect to wherein the one or more PV targets correspond to one or more respective voltage values for programming memory cells of the memory device.  However, the voltage values for programming memory cells can be also adjusted based on difference error counts and is obvious as follow:
	Similar to Sharon, Sridharan teaches a method (Fig. 6) determining, by a processing device (Fig. 9: 920), error counts (Fig. 6: 620, see also pages 3-4, par. 0039), performing a program targeting operation on the memory cell (see page 1, par. 0018, Fig. 6: step 610, see also page 2, par. 0027) to calibrate one or more program verify (PV) targets associated with the programming distributions (see page 1, par. 0001-0002).
	Furthermore, Sridharan teaches adjusting the one or more program verify (PV) targets of a plurality of PV targets associated with the programing distribution, wherein the one or more PV targets correspond to one or more respective voltage values for programming memory cells of the memory device (“mutual information based methods to adjust read reference and/or programming voltages,” also labeled as si, see page 2, par. 0027.  Mutual information comprises error counts to estimate p(y|x), see page 3, par. 0037.  Further, based on the selection between step 640 and 660 shown in Figure 6, an optimal value of the voltage to program the memory cells can be calculated, see also page 5, par. 0052).
Since Sridharan and Sharon are from the same field of endeavor, the teachings described by Sridharan would have been recognized in the pertinent art of Sharon.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Sridharan with the teachings of Sharon for the purpose of decrease errors in data, see Sridharan’s page 1, par. 0017.
Regarding claim 19, Sharon in combination with Sridharan teaches the limitations with respect to claim 18.
Furthermore, Sharon teaches wherein the initial programming distribution corresponds to one of the programming distributions of the memory cell having a lowest PV target (Fig. 2 shows a graph having a voltage threshold axis where the read voltages located between states Er and A are lower than the read voltage voltages between states B and C).
Regarding claim 20, Sharon in combination with Sridharan teaches the limitations with respect to claim 18.
Furthermore, Sharon teaches wherein the set of rules further corresponds to an adjusting of a PV target of a programming distribution corresponding to a highest PV target (increasing or lowering the read voltage of for example the read voltage between the distribution B and C which is higher than the read voltage located between states Er and A as shown in Figure 2, see also page 3, par. 0025).
Regarding independent claim 21, Sharon teaches a non-transitory computer-readable medium comprising instruction (Fig. 1) that, responsive to execution by a (Fig. 1: 108), cause the processing device to perform operations comprising:
	determining, by the processing device, a plurality of difference error counts (Diff-EC) that are indicative of relative widths of valleys (update read voltages based on comparisons of counts of multiple error types, see page 1, par. 0012), wherein each of the valleys is located between a respective pair of programming distributions of a memory cell of a memory device (see Figure 1 where a valley is located between 192 and 193, and also Figure 2 where the valleys are located between states Er, A, B, C, D, E, F and G); and
	performing a program targeting operation on the memory cell to calibrate one or more program verify (PV) targets associated with the programming distributions (an initial programming is performed to generates multiple states such as the one shown in Figures 1-2, see page 2, par. 0021 and page 3, par. 0028, and then a data read operation is performed to update read voltages, see page 1, par. 0012), wherein performing the program targeting operation comprises:
	selecting a rule from a set of rules (“when the second count exceeds the first count” and “when the first count exceeds the second count,” see page 3, par. 0025) based on the plurality of difference error counts (first count of errors having a first error type and a second count of errors having a second error type, see page 1, par. 0012), wherein the set of rules corresponds to an adjusting of a PV target of a programming distribution adjacent to an initial programming distribution (increasing or lowering the read voltage of for example the read voltage between the distribution B and C which are adjacent to distribution A and Er as shown in Figure 2, see also page 3, par. 0025); and
	adjusting, based on the selected rule, the one or more program verify (PV) targets of a plurality of PV targets associated with the programming distributions (Figs. 4-5 steps 406 and 510, 514 respectively).
Sharon is silent with respect to wherein the one or more PV targets correspond to one or more respective voltage values for programming memory cells of the memory device.  However, the voltage values for programming memory cells can be also adjusted based on difference error counts and is obvious as follow:
	Similar to Sharon, Sridharan teaches a processing device (Fig. 9: 920) to perform operations, determining, error counts (Fig. 6: 620, see also pages 3-4, par. 0039), performing a program targeting operation on the memory cell (see page 1, par. 0018, Fig. 6: step 610, see also page 2, par. 0027) to calibrate one or more program verify (PV) targets associated with the programming distributions (see page 1, par. 0001-0002).
	Furthermore, Sridharan teaches adjusting the one or more program verify (PV) targets of a plurality of PV targets associated with the programing distribution, wherein the one or more PV targets correspond to one or more respective voltage values for programming memory cells of the memory device (“mutual information based methods to adjust read reference and/or programming voltages,” also labeled as si, see page 2, par. 0027.  Mutual information comprises error counts to estimate p(y|x), see page 3, par. 0037.  Further, based on the selection between step 640 and 660 shown in Figure 6, an optimal value of the voltage to program the memory cells can be calculated, see also page 5, par. 0052).
Since Sridharan and Sharon are from the same field of endeavor, the teachings described by Sridharan would have been recognized in the pertinent art of Sharon.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Sridharan with the teachings of Sharon for the purpose of decrease errors in data, see Sridharan’s page 1, par. 0017.
	Regarding claim 22, Sharon in combination with Sridharan teaches the limitations with respect to claim 21.
Furthermore, Sharon teaches wherein the initial programming distribution corresponds to one of the programming distributions of the memory cell having a lowest PV target (Fig. 2 shows a graph having a voltage threshold axis where the read voltages located between states Er and A are lower than the read voltage voltages between states B and C).
Regarding claim 23, Sharon in combination with Sridharan teaches the limitations with respect to claim 21.
Furthermore, Sharon teaches wherein the set of rules further corresponds to an adjusting of a PV target of a programming distribution corresponding to a highest PV target (increasing or lowering the read voltage of for example the read voltage between the distribution B and C which is higher than the read voltage located between states Er and A as shown in Figure 2, see also page 3, par. 0025).
Allowable Subject Matter
Claims 4-11 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 4, there is no teaching or suggestion in the prior art of record to provide the recited set of rules further corresponds to a locking of a PV target of a programming distribution corresponding to a highest PV target.
	With respect to claim 5, there is no teaching or suggestion in the prior art of record to provide the recited program targeting operation implements the set of rules to balance logical page types such that a bit error rate (BER) is approximately a same BER for different logical page types, and to equalize relative widths of valleys of a particular logical page type such that read window budgets (RWB) for the valleys of the particular logical page type are approximately a same RWB.
	With respect to claim 6, there is no teaching or suggestion in the prior art of record to provide the recited select the rule from the set of rules based on the plurality of difference error counts, the processing device is further to: identify a first logical page type and a second logical page type; and determine whether a bit error rate (BER) for the first logical page type is less than or greater than a BER for the second logical page type; and responsive to determining that the BER for the first logical page type is less than the BER for the second logical page type, identify a first subset of the set of rules, wherein the selected rule is from the first subset of rules.
With respect to claim 11, there is no teaching or suggestion in the prior art of record to provide the recited select the rule from the set of rules based on the plurality of difference error counts, the processing device is further to select the rule from the set of rules that identifies the at least two program verify (PV) targets describing an adjusting such that a relative width of a valley that has a lowest Diff-EC for a first logical page type is decreased and a relative width of a valley that has a higher Diff-EC for a second logical page type is increased.
With respect to claim 24, there is no teaching or suggestion in the prior art of record to provide the recited program targeting operation implements the set of rules to balance logical page types such that a bit error rate (BER) is approximately a same BER for different logical page types, and to equalize relative widths of valleys of a particular logical page type such that read window budgets (RWB) for the valleys of the particular logical page type are approximately a same RWB.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 12-13 and 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825